DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 12, 16, 17 and 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, US 2017/0051408.
Regarding Claim 1, Takagi teaches a method of manufacturing a semiconductor device, comprising: 
forming a film on a substrate in a process chamber 203 by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing: 
(a) supplying a precursor gas (silane) from a first supplier (nozzle 249a) to the substrate in the process chamber; and 
(b) supplying a reaction gas (O – containing gas) from a second supplier (nozzle 249b) to the substrate in the process chamber 203 with references to Figs. 1 and 2 in paragraphs 41 and 85 – 87.  
Takagi teaches various gas supplying designs and procedures as illustrated with references to Figs. 7A – 8C  and that source gas decomposition takes place in nozzle 249a in paragraphs 75 – 82, but fails to teach wherein in (a), an intermediate is generated by decomposing the precursor gas in the first supplier and in the process chamber, the intermediate is supplied to the substrate, and a decomposition amount of the precursor gas in the first supplier is set larger than a decomposition amount of the precursor gas in the process chamber.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the internal pressure of the nozzle 249a is greater than that of the process chamber and since the flow rate of nitrogen gas is also higher than that of the precursor gas in the first supplier 249a, the decomposition amount of the precursor gas in the first supplier will be larger than the decomposition amount of the precursor gas in the process chamber.
Regarding Claims 2 – 6, the examiner considers the decomposition rate or speed of the precursor gas and the generation amount or rate or speed of the intermediate are directly related to the decomposition amount of the precursor gas. Since Takagi teaches the precursor gas decomposes in the first supplier, it would have been obvious to one with ordinary skill in the art at the time of the invention that the decomposition amount or rate or speed of the precursor and the generation amount or rate or speed of the intermediate will also be larger/higher in the first supplier than that in the process chamber. 
Regarding Claim 7, it would have been obvious to one with ordinary skill in the art at the time of the invention that the aperture area of a gas injection hole installed at the first supplier to be set to an aperture area which allows the decomposition amount of the precursor gas in the first supplier to be set larger than the decomposition amount of the precursor gas in the process chamber in (a) in order for the decomposition of the precursor gas to occur in the first supplier. 
	Regarding Claim 8, Takagi teaches gas supply holes 250a and 250b have the same opening area in paragraph 32
Regarding Claim 12, Takagi teaches 0.3 slm of HCDS precursor gas and 0.5 slm of inert N2 gas are supplied as processing gas from the first supplier to the substrate, and a flow rate of the inert gas supplied from the first supplier is set larger than a flow rate of the precursor gas supplied from the first supplier in paragraph 75.
Regarding Claims 16 and 17, Takagi fails to teach wherein an internal pressure of the process chamber in (a) is set equal to or higher than an internal pressure of the process chamber in (b) and, wherein an internal pressure of the process chamber in (a) is set higher than an internal pressure of the process chamber in (b).
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that it is an obvious design option to the skilled person to choose the appropriate internal pressure to work on, depending on the type of gases used in the process for the benefit of achieving optimum quality of the deposited film. 
Regarding Claim 19, Takagi teaches HCDS gas and N2 gas are supplied from nozzie 249a and reaction gas is supplied from nozzle 249b and both nozzles are provided at the side of the substrate in paragraphs 32, 87 and 106 with reference to Fig. 2.
Regarding Claims 20 and 21, Takagi teaches a substrate processing apparatus comprising a process chamber, a precursor gas supply system, a reaction gas supply system, a decomposer, a controller and a program to carry out the process recited in claim 1 in paragraphs 24 – 65. 
Claims 9 – 11 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, US 2017/0051408 in view of Kamakura, US 2017/0029945 and Sakai, US 2009/0197424.
	`Regarding these Claims, Takagi fails to teach wherein an aperture area of a gas injection hole installed at the first supplier is set smaller than an aperture area of a gas injection hole installed at the second supplier (Claim 9) and wherein in (a), an inert gas is supplied from each of the second supplier and a third supplier that is different from the first supplier and the second supplier, the second supplier and the third supplier being disposed to sandwich the first supplier therebetween, and35 5906942-1HITACHI13-0002691US01 wherein an aperture area of a gas injection hole installed at the first supplier is set equal to or smaller than an aperture area of a gas injection hole installed at each of the second supplier and the third supplier (Claim 10); wherein in (a), an inert gas is supplied from each of the second supplier and a third supplier that is different from the first supplier and the second supplier, the second supplier and the third supplier being disposed to sandwich the first supplier therebetween, and wherein an aperture area of a gas injection hole installed at the first supplier is set smaller than an aperture area of a gas injection hole installed at each of the second supplier and the third supplier (Claim 11); wherein in (a), an inert gas is supplied from the second supplier, and the flow rate of the inert gas supplied from the first supplier is set larger than a flow rate of the inert gas supplied from the second supplier (Claim 13); wherein in (a), an inert gas is supplied from each of the second supplier and a third supplier that is different from the first supplier and the second supplier, the second supplier and the third supplier being disposed to sandwich the first supplier therebetween, and  36 5906942-1HITACHI13-0002691US01 wherein the flow rate of the inert gas supplied from the first supplier is set larger than a flow rate of the inert gas supplied from each of the second supplier and the third supplier (Claim 14) and wherein in (a), an inert gas is supplied from each of the second supplier and a third supplier that is different from the first supplier and the second supplier, the second supplier and the third supplier being disposed to sandwich the first supplier therebetween, and wherein the flow rate of the inert gas supplied from the first supplier is set larger than a total flow rate of the inert gas supplied from each of the second supplier and the third supplier (Claim 15).
	Kamakura, teaches the decomposition of a precursor in the supplier can be controlled via the dimensions of the supplier in paragraph 48 and Sakai teaches the configuration of the first supplier being sandwiched by two inert gas suppliers with reference to Fig. 3 in paragraph 101.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that depending on the desired decomposition amount and type of precursor in the nozzle, it would be obvious to the skilled person to optimize the aperture area of the gas injection holes and the flow rate of the precursor gas and inert gas in the suppliers to obtain uniform film thickness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, US 2017/0051408 in view of Sakai, US 2009/0197424. 
Takagi fails to teach wherein in (a), the precursor gas supplied to the substrate is exhausted from an exhaust port disposed at a position facing the first supplier at least in plan view with the substrate interposed between the first supplier and the exhaust port.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the placement of the exhaust system is already known in the art and constitutes obvious design choice of the skilled person to remove the gas from the chamber as shown by Sakai in paragraph 34.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 12, 2021